Citation Nr: 0635468	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-38 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss, 
and if so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The veteran was informed in February 1995 of a February 
1995 rating decision that denied service connection for 
hearing loss, and he did not appeal that decision.

2.  Evidence received since February 1995 is neither 
cumulative nor redundant of the evidence of record in 
February 1995 and raises a reasonable possibility of 
substantiating the claim

3.  The veteran's current hearing loss is not related to any 
injury or disease incurred during active service.  


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in February 1995, which 
denied service connection for bilateral hearing loss, is 
final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the date of 
mailing of the notification of that adverse determination.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§§ 3.104(a), 20.1103.  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

In May 1994, the veteran filed a claim for service connection 
for bilateral hearing loss.  Since the veteran failed to 
report any hearing difficulties during service, and provided 
no medical evidence about his current hearing loss 
disability, the claim was denied in February 1995.  The 
veteran did not, within one year after notice of the adverse 
rating decision had been mailed to him, file a notice of 
disagreement with respect to that adverse action by the RO.  
As a result, the rating decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302(a).  

After the final February 1995 rating decision, the RO secured 
the results of the veteran's April 1995, July 2004, 
December 2002, and May 2003 audiology evaluations, a 
March 2003 detailed statement by the veteran about his 
inservice noise exposure, and the veteran's testimony about 
his inservice noise exposure and current hearing loss 
disability.  Since that existing evidence was not previously 
submitted to, or secured by, the RO, it is "new" evidence.  
38 C.F.R. § 3.156(a).  

It is also "material" evidence because it relates to 
unestablished facts necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  As discussed more fully below, two of 
the requirements for establishing service connection for 
hearing loss are a current diagnosis of a hearing loss 
disability and a nexus between that current disability and an 
injury or disease incurred during service.  The data from the 
audiology evaluations relates to establishing the existence 
of a current hearing loss disability.  And the veteran's 
descriptions of inservice noise exposure relate to 
establishing a nexus between his current hearing loss 
disability and inservice injury or disease.  

As the claims file contained no medical evidence of hearing 
loss and no details about the veteran's noise exposure during 
service, this new and material evidence is neither cumulative 
nor redundant of the evidence of record in February 1995.  
And as the information in the December 2002 audiology 
evaluation was sufficient to trigger a C&P examination to 
evaluate the veteran's current disability as well as the 
nexus between that disability and his active service, the 
evidence secured since the February 1995 final decision 
raised a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  As a result, the standard for new and 
material evidence has been met.  The claim is reopened. 

Hearing loss 

As the RO also reopened the veteran's claim for service 
connection for hearing loss, the veteran is not prejudiced by 
the Board's consideration of the merits of the claim.  


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The data from the veteran's May 2003 audiology exam 
establishes that the veteran's current hearing loss meets the 
VA's criteria for disability within the meaning of 38 C.F.R. 
§ 3.385.  But the record shows that his hearing loss is not 
related to any injury or disease incurred in service.  

No inservice records show that any injury or disease occurred 
relating to his hearing loss.  The veteran's service medical 
records show that he was never treated for hearing complaints 
during service.  The following data (reported in decibels) 
from the audiology exams given at his entrance to, and 
separation from, active service show that his hearing did not 
decline during service:



500      
Hz
100
0
   
Hz
200
0
   
Hz
4000
  Hz
Right Ear
January 1964 
Entrance exam
0
-5
-5
5

January 1966 
Separation exam
0
0
0
0
Left Ear
January 1964 
Entrance exam
5
-5
5
0

January 1966 
Separation exam
0
0
0
0

The veteran testified that he had no opportunity to seek 
treatment for his ears during service.  But he sought medical 
treatment for other complaints.  And at his separation 
examination, neither the examiner nor the veteran recorded 
any complaints about his hearing.  The veteran's hearing was 
within normal limits at separation of service.  

When hearing loss is manifest to a compensable degree of 10 
percent within one year after service during a period of war, 
service connection can be granted.  38 C.F.R. §§ 3.307, 
3.309.  The veteran testified that the first time his hearing 
was tested after service was six years after his discharge 
and he has been unable to obtain those hearing test records.  
There is thus no evidence that his hearing loss was manifest 
to a 10 percent compensable degree within one year after 
service.  Indeed, even the veteran's current hearing loss is 
not at a compensable level.  38 C.F.R. § 4.85.  The 
regulatory presumption of inservice injury or disease does 
not apply here.  

If a disease is diagnosed after discharge, service connection 
may be granted when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d).  The evidence 
does not support such a finding here.  In May 2003, the VA 
audiologist noted that the claims file had been reviewed and 
that the veteran had been exposed to military noise during 
service.  In the claims file were descriptions of the type of 
noise experienced by the veteran, the frequency with which he 
was exposed to that noise, the lack of ear protection, and 
the fact that his ears bled the first day he had a firing 
mission.  The audiologist noted that the audiology exam at 
separation of service showed that the veteran's hearing was 
within normal limits, with no evidence of a noise-related 
shift in thresholds.  She concluded that it is less likely 
than not that the veteran's hearing loss is attributable to 
noise in service.  And while  the claims file includes 
reports from three other audiology evaluations, there is no 
medical opinion to the contrary in the record.  As for the 
fervent assertion of the veteran that his current hearing 
loss was caused by his exposure to noise during service, 
since he is a lay person, his opinion is not persuasive as to 
the etiology of his hearing loss.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).   

The benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102 is not applicable here because the 
evidence against the claim is more persuasive than the 
evidence to support it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  The 
only evidence in the record  to support the veteran's claim 
is the inference that a disability manifest shortly after 
discharge may have been incurred during service.  See 
38 C.F.R. § 3.303(d).  The veteran testified that in 1970, 
six years after service, he had not experienced civilian 
noise exposure and yet he failed a potential employer's 
hearing exam.  But the methodology used in that exam, the 
qualifications of the person administering it, and the 
specific data concerning the degree of hearing loss are not 
available.  Accordingly, that evidence is not as persuasive 
as the audiologist's professional opinion that it is less 
likely than not that the veteran's current hearing loss is 
attributable to inservice noise exposure.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's February 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the May 2003 adverse rating decision.  It described the new 
and material evidence necessary to reopen a previously-denied 
claim and the evidence necessary to substantiate a claim for 
service connection, identified what evidence VA was 
collecting, requested the veteran to send in particular 
documents and information and suggested what evidence might 
be helpful in establishing his claim.  Although the RO did 
not explicitly ask the veteran until December 2004 to send VA 
whatever evidence he had in his possession pertaining to his 
claim, the February 2003 letter did invite the veteran to 
send treatment records pertinent to his claim to the VA.  In 
response, the veteran not only submitted evidence pertaining 
to his claim, he stated at his hearing that he had provided 
the earliest hearing test evidence he had.  In any event, 
neither the veteran nor his representative raises a 
notification issue on appeal.  

The RO's letters did not, however, address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection for a hearing loss 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  This veteran was not harmed 
by that omission, however, because service connection was 
denied, rendering moot the issues relating to rating criteria 
and the effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records and all treatment 
records requested by the veteran, and by providing him with 
an audiology examination.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  To this extent, the appeal is granted.   

Service connection for bilateral hearing loss is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


